United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, New Castle, DE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Russell T. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1427
Issued: May 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 16, 2017 appellant, through counsel, filed a timely appeal from a May 15, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective October 16, 2016 as she had no residuals of the
accepted employment injury; (2) whether she has established continuing employment-related
disability after October 16, 2016; and (3) whether appellant has established that the acceptance
of her claim should be expanded to include additional employment-related conditions.
FACTUAL HISTORY
On August 6, 2014 appellant, then a 62-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome, cervical radiculopathy, and thoracic outlet syndrome due to repetitive work activities
and heavy lifting during the course of her federal employment. OWCP accepted the claim for
bilateral carpal tunnel syndrome. Appellant stopped work on November 29, 2014 and OWCP
paid her wage-loss compensation for total disability beginning that date.
In a July 21, 2014 report, Dr. Scott M. Fried, an osteopath, noted appellant’s complaints
of neck pain, and numbness and pain in the hands, thoracic outlet, and paraspinal regions
bilaterally. He reviewed her work activities and obtained a history of significantly increasing
symptoms after a mail volume increase and a return to work on machines about a year earlier.
Appellant sought treatment in 2012 for pain in the left paracervical and brachial plexus radiating
into her left arm, and a magnetic resonance imaging (MRI) scan showed cervical changes. She
had physical therapy and surgery on her neck was discussed. On examination, Dr. Fried found a
positive Tinel’s sign at the median nerve at the wrists, elbows, and thoracic outlet bilaterally, and
a positive Phalen’s test of the hands bilaterally. He further found a “loss of pulse consistent with
right side vascular thoracic outlet involvement.” Dr. Fried diagnosed work-related carpal tunnel
median neuropathy of the upper extremities with brachial plexus involvement. He also
diagnosed a disc bulge and disc space narrowing at C4-5 and C5-6 with radiculopathy, bilateral
radial neuropathy, right and left cervical through thoracic radiculopathy with right long thoracic
neuritis, scapular winging, and thoracic neuritis.3 Dr. Fried opined that repetitive work factors
irritated the tissue and a nerve injury of the hands. Appellant’s repetitive work and work on
machines aggravated “already present carpal tunnel involvement and involvement of the radial
nerve through the right forearm and proximally in the paracervical area at the brachial plexus,
right and left side. This C5-T1 radiculopathy involved the nerves from her brachial plexus, long
thoracic nerve on the right, and the C5 and 6 nerve roots at the neck level.”
On December 3, 2014 Dr. Fried noted that appellant had continued bilateral carpal tunnel
syndrome symptoms and pain in the neck, shoulders, and plexus. She had also received
chiropractic treatment for the past two years. Dr. Fried diagnosed disc space narrowing and a
disc bulge at C4-5 and C5-6 with radiculopathy, bilateral radial tunnel, bilateral median
neuropathy, and cervical and thoracic radiculopathy. He attributed the carpal tunnel medial
neuropathy to work activities and indicated that she had “brachial plexus involvement.”4
3

Dr. Fried provided a similar progress report on November 25, 2014.

4

Dr. Fried submitted similar reports on January 22, March 2, and April 27, 2015.

2

On December 11, 2014 appellant, through counsel, requested expansion of the acceptance
of her claim to include thoracic outlet syndrome.
Dr. Fried opined on June 11, 2015 that appellant had continued carpal tunnel syndrome
symptoms, greater on the right side. He noted that OWCP had not responded regarding “the
request to expand her claim to include her other areas of injury.” On examination Dr. Fried
found a negative Tinel’s sign of the median and ulnar nerve at the wrist bilaterally and a positive
Tinel’s sign at the ulnar nerve of the right elbow. He diagnosed C4-5 and C5-6 disc space
narrowing and bulging with radiculopathy, bilateral radial and median neuropathy, and right
cervical and thoracic radiculopathy and neuritis. Dr. Fried also diagnosed carpal tunnel median
neuropathy bilaterally due to work activities with involvement of the brachial plexus. He opined
that appellant was disabled from her usual work and recommended a functional capacity
evaluation (FCE). Dr. Fried provided a similar report on July 27, 2015 with an accompanying
disability certificate finding that she should remain off work. In his July 27, 2015 report, he
noted that OWCP had not accepted her proximal pain in her shoulders.5
By letter dated July 28, 2015, OWCP referred appellant to Dr. Willie Thompson, a
Board-certified orthopedic surgeon, for a second opinion examination. It requested that he
address whether appellant had any residuals of the accepted carpal tunnel syndrome and whether
she had additional conditions caused or aggravated by her employment injury.
In a report dated August 24, 2015, Dr. Thompson reviewed the history of injury and
appellant’s complaints of a loss of grip strength without dysesthesias, tingling, or numbness. On
examination he found a negative Tinel’s sign and Phalen’s test of the wrists bilaterally, intact
sensation, full strength, normal wrist motion, and no atrophy. Dr. Thompson found no objective
findings of carpal tunnel syndrome and that she could return to her usual employment. He
further determined that appellant had no “additional work[-]related conditions other than the
above[-]mentioned diagnosis of a bilateral carpal tunnel syndrome.”
On September 21, 2015 OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits as the medical evidence established that she had no
residuals of her accepted work injury.
On October 5, 2015 Dr. Fried found a positive Phalen’s test in the median nerve, a
negative Tinel’s sign bilaterally, and a positive Roos and Hunter test showing scarring and
inflammation of the brachial plexus nerves bilaterally. He diagnosed disc space narrowing and
radiculopathy at C4-5 and C5-6 and right radial neuropathy. Dr. Fried asserted that appellant
remained “symptomatic and limited” and was unable to return to her usual work. He also opined
that she had “proximal symptoms” from her work injury that he wanted to treat. On January 14,
2016 Dr. Fried found a positive Tinel’s sign at the ulnar nerve of the right wrist and left elbow
and positive Phalen’s test bilaterally. He indicated that appellant was unable to perform her
regular work. Dr. Fried noted that she had other work conditions and diagnosed work-related
bilateral carpal tunnel median neuropathy of the bilateral upper extremities with involvement of
the brachial plexus. He submitted progress reports from March through May 2016.
5
Dr. Fried, in an August 21, 2015 report, reviewed the results of an FCE and found that appellant had permanent
work restrictions. He noted that she might need surgery.

3

OWCP determined that a conflict in medical opinion existed between Dr. Fried and
Dr. Thompson regarding the extent of appellant’s disability due to her work injury. It referred
her to Dr. Sanjiv H. Naidu, a Board-certified orthopedic surgeon, for an impartial medical
examination. OWCP requested that he provide all diagnoses found on examination.
The record contains a copy of an ME023 Appointment Schedule Notification form dated
June 9, 2016 documenting appellant’s appointment with Dr. Naidu. Bypass screens indicated
that OWCP bypassed 24 physicians before selecting Dr. Naidu and listed reasons for the
bypasses, including that the selected physician did not perform evaluations for OWCP, did not
treat carpal tunnel syndrome, had specialties other than carpal tunnel syndrome, or did not
answer the telephone.
In a report dated July 12, 2016, Dr. Naidu noted that appellant did not have “any major
symptom complex of bilateral carpal tunnel syndrome” but had shoulder pain bilaterally, “a
sense of empty feeling in the hands,” and pain at the base of both thumbs. On examination he
found full motion of the wrists and digits without triggering or flexor tenosynovitis, full strength
testing in the upper extremities, intact sensation, and negative testing, including a negative
Tinel’s sign and Phalen’s test. Dr. Naidu further found full range of motion of the cervical spine
except for rotation on the left side, a negative Spurling and Roos test with no scapula winging,
and negative Wright’s maneuvers for thoracic outlet syndrome. He determined that appellant
had a negative Tinel’s sign over the brachial plexus and a positive Tinel’s sign for bilateral
carpal tunnel syndrome, with stimulus testing showing “completely intact sensation with no
decrease in threshold sensation.” Dr. Naidu diagnosed resolved bilateral carpal tunnel syndrome
and opined that she could resume her usual employment work without restrictions.
On August 31, 2016 OWCP notified appellant of its proposed termination of her wageloss compensation and medical benefits as the medical evidence of record established that she
had no further employment-related condition or disability.
In a September 13, 2016 response, counsel asserted that before terminating compensation
benefits it should adjudicate the request to expand the acceptance of the claim to include
additional conditions. He noted that Dr. Naidu did not address the issue.
Dr. Fried provided a progress report on September 15, 2016 describing findings on
examination and diagnosing as employment-related carpal tunnel median neuropathy of the
upper extremities bilaterally with brachial plexus involvement. He opined that appellant
continued to have symptoms and was unable to perform her usual employment.
By decision dated October 13, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective October 16, 2016. It found that the opinion of
Dr. Naidu as the impartial medical examiner (IME) constituted the special weight of the
evidence and established that she had no further disability or need for medical treatment due to
her bilateral carpal tunnel syndrome. OWCP further noted that Dr. Naidu did not provide any
diagnosis other than resolved carpal tunnel syndrome.
Appellant, through counsel, on October 20, 2016 requested an oral hearing before an
OWCP hearing representative. At the hearing, held on February 28, 2017, she described her

4

history of injury. Counsel asserted that Dr. Thompson failed to perform a comprehensive
medical examination and thus his report should be set aside. He maintained that Dr. Naidu’s
opinion was insufficient to resolve a conflict in medical opinion and that the record did not
contain legible screen shots showing that he was properly selected, noting that OWCP bypassed
24 physicians. Counsel asserted that Dr. Fried found that the acceptance of appellant’s claim
should be expanded to include thoracic outlet syndrome.
In a May 15, 2017 decision, OWCP’s hearing representative affirmed the October 13,
2016 decision. She found that Dr. Naidu was properly selected as the IME as the record
contained legible screen shots with the reasons other physicians were bypassed and an ME023
form documenting Dr. Naidu’s selection. The hearing representative determined that his opinion
represented the weight of the evidence and established that appellant had no further carpal tunnel
syndrome residuals. She also found that OWCP asked Dr. Thompson and Dr. Naidu about
further work-related conditions, but neither physician found additional work-related diagnoses.
On appeal counsel contends that Dr. Thompson’s report was of insufficient probative
value to create of conflict in medical opinion. He asserts that Dr. Thompson failed to review
imaging studies and failed to perform a complete physical examination and testing. Counsel also
maintains that OWCP bypassed 24 physicians, but that there was no legible reason provided or
the legible name of the physician bypassed.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.7
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
Further, the right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.10
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 The implementing regulation
states that, if a conflict exists between the medical opinion of the employee’s physician and the
6

Elaine Sneed, 56 ECAB 373 (2005).

7

Fred Reese, 56 ECAB 568 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

8

Gewin C. Hawkins, 52 ECAB 242 (2001).

9

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

10

Id.

11

5 U.S.C. § 8123(a).

5

medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.12 In situations where there exist opposing medical reports of virtually
equal weight and rationale and the case is referred to an IME for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well-rationalized and based upon a proper
factual background, must be given special weight.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly found that a conflict in medical opinion evidence
arose between Dr. Fried, appellant’s attending physician, and Dr. Thompson, an OWCP referral
physician, regarding whether she had continued disability or need for medical treatment due to
her accepted bilateral carpal tunnel syndrome. It referred her to Dr. Naidu for an impartial
medical examination.
Where there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.14 The Board finds that the opinion of Dr. Naidu, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is based on a
proper factual and medical history and is well rationalized. Dr. Naidu accurately summarized the
relevant medical evidence, provided detailed findings on examination, and reached conclusions
about appellant’s condition which comported with his findings.15 In a report dated July 12, 2016,
he reviewed the medical evidence of record, including the results of diagnostic studies. On
examination Dr. Naidu found a negative Tinel’s sign and Phalen’s test, full range of motion of
the wrists and digits, no triggering, full strength, intact sensation, and no flexor tenosynovitis.
He opined that appellant’s carpal tunnel syndrome had resolved and that she could resume her
usual employment. Dr. Naidu provided rationale for his opinion by noting that she had no
further objective findings of the condition. As his report is detailed, well-rationalized and based
on a proper factual background, his opinion is entitled to the special weight accorded an IME.16
OWCP thus met its proof to terminate appellant’s wage-loss compensation and medical benefits
for the accepted condition of bilateral carpal tunnel syndrome.17
The remaining evidence submitted prior to OWCP’s termination of appellant’s
compensation is insufficient to show that she had residuals of her accepted work injury. In a
progress report dated September 15, 2016, Dr. Fried diagnosed bilateral carpal tunnel median
12

20 C.F.R. § 10.321.

13

R.C., 58 ECAB 238 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

14

J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

15

Manuel Gill, 52 ECAB 282 (2001).

16

See J.M., supra note 14; Kathryn E. Demarsh, 56 ECAB 677 (2005).

17

See S.D., Docket No. 17-0272 (issued April 25, 2017).

6

neuropathy of the upper extremities with brachial plexus involvement and found that she was
disabled from her regular work duties. He did not, however, provide a rationalized explanation
regarding how residuals of the accepted work injury caused continuing disability for work.18
Moreover, the Board has held that reports from a physician who was on one side of a medical
conflict resolved by an IME are generally insufficient to overcome the special weight accorded
the report of the IME or to create a new conflict.19
On appeal counsel argues that OWCP did not provide legible screen shots showing that it
properly bypassed 24 physicians prior to selecting Dr. Naidu as an IME. Regarding the selection
of Dr. Naidu, OWCP uses a Medical Management Application (MMA) with a strict rotational
feature to select an IME.20 The record contains legible screen shots documenting the physicians
bypassed and providing reasons for the bypass. The Board finds that OWCP provided sufficient
documentation to establish that it properly utilized its MMA system in selecting Dr. Naidu as the
IME.21
Counsel also contends that Dr. Thompson’s opinion was of insufficient probative value to
create a conflict in medical opinion. Dr. Thompson, however, provided examination findings of
a negative Tinel’s sign and Phalen’s test and found no loss of sensation, strength, motion, or
atrophy. He opined that appellant had no objective findings of carpal tunnel syndrome. As
previously noted, Dr. Thompson’s report created a conflict with the opinion of Dr. Fried and thus
OWCP properly referred her for an impartial medical examination under 5 U.S.C. § 8123(a).
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish that he or she has continuing disability after that date related to his or her
accepted injury.22 To establish causal relationship between any attendant disability claimed and
the employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background, supporting such causal relationship.23 Causal
relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.24

18
See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006) (medical evidence that
states a conclusion, but does not offer any rationalized medical explanation regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
19

See T.M., Docket No. 17-0915 (issued August 29, 2017); I.J., 59 ECAB 408 (2008).

20

H.W., Docket No. 14-1319 (issued February 3, 2015); Federal (FECA) Procedure Manual, Part 3 -- Medical,
OWCP Directed Medical Examinations, Chapter 3.500.6 (May 2013).
21

See M.K., Docket No. 15-0038 (issued March 10, 2016).

22

See supra note 15.

23

Id.

24

C.W., Docket No. 12-1211 (issued November 15, 2012); Darlene R. Kennedy, 57 ECAB 414 (2006).

7

ANALYSIS – ISSUE 2
Following the termination of her wage-loss compensation and medical benefits,
appellant, through counsel, contended that OWCP did not properly document its selection of
Dr. Naidu as the IME. Counsel maintained that the record did not contain legible screen shots
and that Dr. Thompson did not perform a completed medical examination. As previously
discussed, however, Dr. Thompson’s opinion was sufficient to create a conflict in medical
opinion evidence as it was based on detailed examination findings. Further, OWCP properly
utilized the MMA and explained why it bypassed selected physicians prior to its selection of
Dr. Naidu as an IME.25 Consequently, appellant has not established continuing employmentrelated disability subsequent to October 16, 2016.
LEGAL PRECEDENT -- ISSUE 3
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury.26 To establish causal relationship between the condition or any
attendant disability claimed and the employment event or incident, the employee must submit
rationalized medical opinion evidence based on a complete factual and medical background,
supporting such a causal relationship.27 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.28 The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.29
ANALYSIS -- ISSUE 3
On December 11, 2014 and May 7, 2015 counsel requested that OWCP expand
acceptance of appellant’s claim to include thoracic outlet syndrome. In her May 15, 2017
decision, the hearing representative found that Drs. Thompson and Naidu found no additional
work-related diagnoses. The Board finds, that appellant has not submitted reasoned medical
evidence on causal relationship sufficient to establish additional employment-related conditions.
On July 21, 2014 Dr. Fried reviewed appellant’s complaints, including pain in the
thoracic outlet and paraspinal region. On examination he found a positive Tinel’s sign of the
thoracic outlet and at the median nerve of the wrist and elbows. Dr. Fried diagnosed
25

See L.J., Docket No. 15-0485 (issued April 22, 2016).

26

See V.B., Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200 (2004).

27

See M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

28

See John W. Montoya, 54 ECAB 306 (2003).

29

See H.H., Docket No. 16-0897 (issued September 21, 2016); James Mack, 43 ECAB 321 (1991).

8

employment-related carpal tunnel median neuropathy with involvement of the brachial plexus.
He additionally diagnosed cervical and thoracic radiculitis and long neck thoracic neuritis.
Dr. Fried advised that appellant’s repetitive work duties and work on machines had aggravated
preexisting carpal tunnel syndrome and involved the nerves in the right forearm and brachial
plexus bilaterally. While he related appellant’s carpal tunnel neuropathy with brachial plexus
involvement to her employment, Dr. Fried did not specifically diagnose thoracic outlet syndrome
nor did he provide sufficient medical rationale explaining why factors of her federal employment
caused or aggravated a brachial plexus condition. The Board has found that medical opinions
unsupported by rationale are of little probative value.30 Such rationale is particularly necessary
given that appellant has a history of a preexisting neck condition.31
In a report dated December 3, 2014, Dr. Fried related that appellant experienced
continued symptoms of carpal tunnel syndrome bilaterally and pain in the neck, shoulders, and
plexus. He diagnosed disc space narrowing and a disc bulge at C4-5 and C5-6 with
radiculopathy, bilateral radial tunnel, bilateral median neuropathy, and cervical and thoracic
radiculopathy. Dr. Fried attributed the carpal tunnel medial neuropathy to work activities and
indicated that appellant had “brachial plexus involvement.” Again, however, he did not
specifically diagnose thoracic outlet syndrome, but instead noted brachial plexus involvement in
the diagnosed employment-related condition of carpal tunnel syndrome. Further, Dr. Fried did
not provide any rationale for his opinion, and thus it is of diminished probative value.32
Dr. Fried provided progress reports from 2014 to 2016 describing his treatment of
appellant. On June 11, 2015 he noted that OWCP had not responded to his request to expand
acceptance of the claim for additional injuries. Dr. Fried again diagnosed bilateral carpal tunnel
with brachial plexus involvement due to work factors, and also provided cervical and thoracic
diagnoses without relating the conditions to employment. On July 27, 2015 he noted that OWCP
had not accepted appellant’s claim for proximal shoulder pain; on October 5, 2015 he indicated
that she had proximal symptoms from her work injury; and on January 14, 2016 he asserted that
she had additional work conditions. Dr. Fried, however, did not provide an unequivocal,
rationalized explanation regarding how a specific diagnosis resulted from the accepted work
injury. Medical evidence is of limited probative value if it contains a conclusion regarding
causal relationship without reasoned medical explanation regarding causation.33
The remaining evidence of record is insufficient to meet appellant’s burden of proof.
Dr. Thompson, an OWCP referral physician, found in an August 24, 2015 report that appellant
had no work-related conditions other than bilateral carpal tunnel syndrome. OWCP did not
specifically request that Dr. Naidu, the physician selected as the IME to resolve a conflict
regarding whether she had residuals of her accepted bilateral carpal tunnel syndrome, address the
question of additional work-related conditions, and thus his opinion is that of a second opinion

30

See M.P., Docket No. 14-1289 (issued September 26, 2014).

31

See E.D., Docket No. 16-1854 (issued March 3, 2017); Beverly A. Spencer, 55 ECAB 501 (2004).

32

See C.W., Docket No. 16-0858 (issued April 3, 2017).

33

Supra note 18.

9

physician on the issue.34 It did, however, ask that he provide all diagnosed conditions.
Dr. Naidu, in his July 12, 2016 report, found a negative Tinel’s sign over the brachial plexus and
a negative Wright’s maneuver for thoracic outlet syndrome. He diagnosed only resolved
bilateral carpal tunnel syndrome.
The Board, therefore, finds that appellant failed to meet her burden of proof to expand
acceptance of her claim to include thoracic outlet syndrome.35
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective October 16, 2016. The Board further finds that appellant has not
established continuing employment-related disability after October 16, 2016, or that the
acceptance of her claim should be expanded to include additional employment-related
conditions.

34

See R.H., Docket No. 11-1467 (issued December 14, 2011).

35

See supra note 32.

10

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

